DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. 
Regarding claim 17, Applicant submits that “Wu 003 still does not disclose that receiving, from a second base station, the RB configurations of different RATs including the same RB identity as recited in claim 17” (see Applicant’s Remarks, page 7).  
However, the Examiner respectfully disagrees with the Applicant and asserts that Wu 003 teaches the claimed subject matter as broadly presented in the claims.
Examiner submits that Figures 6A and 6B are the Handover to UTRAN command messages utilized in the handover scenarios in the disclosure of Wu 003.  The same Handover to UTRAN command messages are also utilized in the method of Figure 8.  Figure 8 shows a particular embodiment where the Handover to UTRAN command message reads upon the broadly-presented claimed subject matter as argued by the Applicant.  In related to Figure 8, Par. 0046 shows:
[0046] The lower layer 406 of the UE 100 receives the handover command message with the "RAB info to replace" information element and passes the handover command message to the RRC layer 404. Upon receiving the handover command message, at decision step 804, the RRC layer 404 determines whether the "RAB information for setup" information element includes a CS RAB. If the "RAB info to replace" information element does not include a CS RAB, the RRC layer 404 determines that the handover is not an SRVCC handover and, at step 810, the UE performs a non-SRVCC handover procedure. However, if the "RAB information for setup" information element does include a CS RAB, the process continues to step 806, where the RRC layer 404 determines that the handover is an SRVCC handover but ignores the "RAB info to replace" information element. At step 808, instead of using the "RAB info to replace" information element for the SRVCC handover, the UE 100 replaces the current EPS bearer with a CS RAB in the "RAB information for setup" information element that has the same identity as the current EPS bearer. First, the RRC layer 404 determines a bearer identity for the EPS bearer that is currently used for voice service in the first RAT. The UE 100 then finds the CS RAB in the "RAB information for setup" information element that has a corresponding bearer identity, and replaces the EPS bearer with the CS RAB.

As shown above, Wu 003 actually shows a specific manner of reading the broadly-presented claimed subject matter as argued by the Applicant.  Thus, given the current rejections and having the additional reasoning as presented above, Wu 003 teaches the claimed invention as broadly presented in claim 17.
Regarding claims 1, 3-6, 8-9, 11-14, 16 and 18-21, Applicant submits the same argument as already presented with respect to claim 17.  Thus, the Examiner applies the same reasoning as already presented with respect to claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2011/0206003; hereinafter Wu 003).
Regarding claim 17, Wu 003 shows a first base station (BS) (Figure 2 and 5 of UTRAN network 212.) for handling radio bearer (RB) configurations of radio access technologies (RATs), comprising: 
at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing 
receiving a first RB configuration of a first RAT and a second RB configuration of a second RAT for a first communication device from a second BS (Figure 5; Par. 0035-0037; noted the Handover to UTRAN Command Message is packaged in a target to source transparent container, step 507. The target to source transparent container is used to contain the Handover to UTRAN Command Message in a format that allows the UTRAN and EUTRAN to exchange information in an unchanged form.  The EPS bearer identity associated with the EPS bearer that was sent from the EPC to the UTRAN through the UTRAN core is used as the bearer identity in the "RAB info to replace" information element in the Handover to UTRAN Command Message. This allows the UE 100, during a handover, to easily swap out the EPS bearer associated with a EPS bearer identity equal to the bearer identity in the "RAB info to replace" information element with the circuit switched RAB.), wherein the first RB configuration and the second RB configuration are associated to a first RB (Figure 6B); 
communicating first data associated to the first RB with the first communication device according to the first RB configuration and the second RB configuration (Figure 5; Par. 0035-0037; noted at step 509, the EUTRAN extracts the Handover to UTRAN Command Message from the target to source transparent container. The EUTRAN then sends the Handover to UTRAN Command Message to the UE.) and 
wherein the first RB configuration comprises a first RB identity identifying the first RB, and the second RB configuration comprises the first RB identity (Figure 6A).
Regarding claim 21, Wu 003 shows the second BS receiving the first RB configuration and not receiving the second RB configuration from the first BS, in a second handover .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 9, 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0135095; hereinafter Wu) in view of Wu 003.
Regarding claim 1, Wu shows a first base station (BS) (Figure 1 shows a base station (BS) for performing any of the method of handing radio bearer configurations as shown in Figures 3-7) for handling radio bearer (RB) configurations of radio access technologies (RATs), comprising:
at least one storage device (Figure 2 shows an embodiment of the BS to include a storage unit.); and 

configuring a first RB configuration and a second RB configuration to a first communication device, wherein the first RB configuration and the second RB configuration are associated to a first RB (Figures 4-5; Par. 0035, 0047; noted the first base station transmits a first configuration configuring a first radio bearer as a MCG bearer and a second configuration configuring a second radio bearer as a SCG bearer to a communication device (e.g., the communication device 100), wherein the first configuration is for communicating with the first base station and the second configuration may include at least one of an RLC configuration, and a PDCP configuration and a SPS configuration for communicating with a second base station (e.g., the base station 102 or the base station 104);
communicating first data associated to the first RB with the first communication device according to the first RB configuration and the second RB configuration (Figures 4-5; Par. 0024, 0058-0059; noted transmissions of respective data using the first and second radio bearers as configured above.); and 
configuring the first RB configuration and the second RB configuration as part of a handover preparation procedure for the first communication device (Figures 4-5; Par. 0035, 0047, 0055-0060; noted the first base station transmits a first configuration configuring a first radio bearer as a MCG bearer and a second configuration configuring a second radio bearer as a SCG bearer to a communication device (e.g., the communication device 100), wherein the first configuration is for communicating with the first base station and the second configuration may 
Wu shows all of the elements including the first and second radio bearer configuration for each of the first and second base station, respectively, as discussed above.  Wu does not specifically show radio bearer configurations for a first RAT and a second RAT and transmitting the radio bearer configurations to a second BS for an inter-RAT handover procedure, wherein the first RB configuration comprises a first RB identity identifying the first RB, and the second RB configuration comprises the first RB identity.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wu 003.  Specifically, Wu 003 shows radio bearer configurations for a first RAT and a second RAT and transmitting the radio bearer configurations to a second BS for an inter-RAT handover procedure, wherein the first RB configuration comprises a first RB identity identifying the first RB, and the second RB configuration comprises the first RB identity (Figure 5; Par. 0035-0037; noted the Handover to UTRAN Command Message is packaged in a target to source transparent container, step 507. The target to source transparent container is used to contain the Handover to UTRAN Command Message in a format that allows the UTRAN and EUTRAN to exchange information in an unchanged form.  The EPS bearer identity associated with the EPS bearer that was sent from the EPC to the UTRAN through the UTRAN core is used as the bearer identity in the "RAB info to replace" information element in the Handover to UTRAN Command Message. This allows the UE 100, during a handover, to easily swap out the 
In view of the above, having the system of Wu, then given the well-established teaching of Wu 003, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wu as taught by Wu 003, in order to provide motivation for a seamless handover between networks of different technologies.
Regarding claim 3, modified Wu shows wherein the first RB configuration comprises at least one of a radio link control (RLC) configuration, a logical channel configuration and a logical channel identity associated to the first RB (Wu: Par. 0080; noted the first radio bearer configuration may include at least one of a radio bearer identity, a PDCP configuration (e.g., header compression/decompression configuration), a RLC configuration, a logical channel identity and a logical channel configuration.). 
Regarding claim 4, modified Wu shows wherein the first RB configuration comprises a first PDCP configuration which is different from a second PDCP configuration in the second RB configuration (Wu: Par. 0048, 0052; noted a network (e.g., the first base station or the second base station) may determine to change a PDCP configuration (e.g., PDCP SN size) or a RLC configuration (e.g., RLC SN size) because of increasing data rate, decreasing data rate, a MeNB not supporting a PDCP/RLC configuration configured by a SeNB, or the SeNB not supporting a PDCP/RLC configuration configured by a previous SeNB.  Examiner submits that the radio bearers respectively associated with the MeNB and the SeNB have different PDCP configurations as implied above.  Another example is given in Par. 0052 where the reconfiguration of the at least one of the RLC configuration, the PDCP configuration and the SPS configuration may include a change of at least one of a PDCP timer value, a PDCP SN size, 
Regarding claim 9, Wu shows a method for a first base station (BS) to handle radio bearer (RB) 30configurations of radio access technologies (RATs) (Figures 4-5 shows a method performed by a base station in Figure 1.), comprising:  3Appl. No. 16/172,881 Reply to Office action of December 12, 2019 
the first BS configuring a first RB configuration of a first RAT and a second RB configuration of a second RAT to a first communication device, wherein the first RB configuration and the second RB configuration are associated to a first RB (Figures 4-5; Par. 0035, 0047; noted the first base station transmits a first configuration configuring a first radio bearer as a MCG bearer and a second configuration configuring a second radio bearer as a SCG bearer to a communication device (e.g., the communication device 100), wherein the first configuration is for communicating with the first base station and the second configuration may include at least one of an RLC configuration, and a PDCP configuration and a SPS configuration for communicating with a second base station (e.g., the base station 102 or the base station 104);  
5the first BS communicating first data associated to the first RB with the first communication device according to the first RB configuration and the second RB configuration (Figures 4-5; Par. 0024, 0058-0059; noted transmissions of respective data using the first and second radio bearers as configured above.); and 
the first BS configuring the first RB configuration and the second RB configuration as part of a handover preparation procedure for the first communication device (Figures 4-5; Par. 0035, 0047, 0055-0060; noted the first base station transmits a first configuration configuring a first radio bearer as a MCG bearer and a second configuration configuring a second radio bearer 
Wu shows all of the elements including the first and second radio bearer configuration for each of the first and second base station, respectively, as discussed above.  Wu does not specifically show radio bearer configurations for a first RAT and a second RAT and transmitting the radio bearer configurations to a second BS for an inter-RAT handover procedure, wherein the first RB configuration comprises a first RB identity identifying the first RB, and the second RB configuration comprises the first RB identity.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wu 003.  Specifically, Wu 003 shows radio bearer configurations for a first RAT and a second RAT and transmitting the radio bearer configurations to a second BS for an inter-RAT handover procedure, wherein the first RB configuration comprises a first RB identity identifying the first RB, and the second RB configuration comprises the first RB identity (Figure 5; Par. 0035-0037; noted the Handover to UTRAN Command Message is packaged in a target to source transparent container, step 507. The target to source transparent container is used to contain the Handover to UTRAN Command Message in a format that allows the UTRAN and EUTRAN to exchange information in an unchanged form.  The EPS bearer identity associated with the EPS bearer that was sent from the EPC to the UTRAN through the UTRAN core is used 
In view of the above, having the system of Wu, then given the well-established teaching of Wu 003, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wu as taught by Wu 003, in order to provide motivation for a seamless handover between networks of different technologies.
Regarding claims 11 and 12, these claims are rejected based on the same reasoning as presented in the rejection of claims 3 and 4, respectively.
Regarding claim 20, modified Wu shows receiving, from the second BS, a Handover message comprising the first RB configuration and the second RB configuration to the second BS in the first handover preparation procedure (Wu 003: Figure 5; Par. 0035-0037; noted the Handover to UTRAN Command Message is packaged in a target to source transparent container, step 507. The target to source transparent container is used to contain the Handover to UTRAN Command Message in a format that allows the UTRAN and EUTRAN to exchange information in an unchanged form.  The EPS bearer identity associated with the EPS bearer that was sent from the EPC to the UTRAN through the UTRAN core is used as the bearer identity in the "RAB info to replace" information element in the Handover to UTRAN Command Message. This allows the UE 100, during a handover, to easily swap out the EPS bearer associated with a EPS bearer identity equal to the bearer identity in the "RAB info to replace" information element with the circuit switched RAB.)

Claims 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wu 003 and Yamada (US 2015/0215826; hereinafter Yamada).
Regarding claim 5, modified Wu shows all of the elements, as discussed above.  Modified Wu does not specifically show configuring the first RB configuration comprising a PDCP configuration and not configuring the second RB configuration, to a second communication device. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Yamada.  Specifically, Yamada shows configuring the first RB configuration comprising a PDCP configuration and not configuring the second RB configuration, to a second communication device (Figure 8; Par. 0163; noted embodiment where a new specification of PDCP-SeNB should be not introduced. In one configuration, some bearers of a UE 102 may be split (as in the second UP architecture 865b) while other bearers are only served by the MeNB 860a,c. In another configuration, some bearers of a UE 102 may be served by the SeNB 860b,d (as in the first UP architecture 865a) while others are only served by the MeNB 860a,c. RLC status PDUs may transmitted to corresponding eNBs 860 via the corresponding Uu interface 639 or Uux interface 641.).
In view of the above, having the system of Wu, then given the well-established teaching of Yamada, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wu as taught by Yamada, in order to provide motivation for maximizing the efficiency of radio resources utilization of different connections (Par. 0040 of Yamada).
Regarding claim 6, modified Wu shows wherein the instructions further comprise: communicating second data associated to the first RB with the second communication device according to at least one of a RLC configuration, a logical channel configuration and a logical 
Regarding claims 13 and 14, these claims are rejected based on the same reasoning as presented in the rejection of claims 5 and 6, respectively.

Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wu 003 and Chai et al. (US 2015/0181470; hereinafter Chai).
Regarding claim 8, modified Wu shows transmitting the first RB configuration and the second RB configuration to the second BS in the first handover preparation procedure (Wu: Figures 4-5; Par. 0035, 0047, 0055-0060; noted the first base station transmits a first configuration configuring a first radio bearer as a MCG bearer and a second configuration configuring a second radio bearer as a SCG bearer to a communication device (e.g., the communication device 100), wherein the first configuration is for communicating with the first base station and the second configuration may include at least one of an RLC configuration, and a PDCP configuration and a SPS configuration for communicating with a second base station (e.g., the base station 102 or the base station 104). In a given example, the configuration of radio bearers of the different base station are used at least in a handover procedure from a base station to another base station (i.e. first base station to second base station or vice versa.  Combination of Wu in view of Futaki shows transmission of signaling between the MeNB and the SeNB.).

However, the above-mentioned claim limitations are well-established in the art as evidenced by Chai.  Specifically, Chai shows transmitting a Handover Request message (Figure 1 shows transmitting a handover request message to another base station.).
In view of the above, having the system of Wu, then given the well-established teaching of Chai, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wu as taught by Chai, in order to provide motivation for performing efficient handovers amongst different numbers of base stations (Par. 0004-0008 of Chai).
Regarding claim 16, this claim is rejected based on the same reasoning as presented in the rejection of claim 8.



Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu 003 in view of Wu.
Regarding claim 18, Wu 003 shows all of the elements except wherein the first RB configuration comprises at least one of a radio link control (RLC) configuration, a logical channel configuration and a logical channel identity associated to the first RB.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wu.  Specifically, Wu shows wherein the first RB configuration comprises at least one of a radio link control (RLC) configuration, a logical channel configuration and a logical channel identity associated to the first RB (Par. 0080; noted the first radio bearer configuration may include at least one of a radio bearer identity, a PDCP configuration (e.g., header compression/decompression configuration), a RLC configuration, a logical channel identity and a logical channel configuration.). 

Regarding claim 19, Wu 003 shows all of the elements except wherein the first RB configuration comprises a first PDCP configuration which is different from a second PDCP configuration in the second RB configuration.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wu.  Specifically, Wu shows wherein the first RB configuration comprises a first PDCP configuration which is different from a second PDCP configuration in the second RB configuration (Wu: Par. 0048, 0052; noted a network (e.g., the first base station or the second base station) may determine to change a PDCP configuration (e.g., PDCP SN size) or a RLC configuration (e.g., RLC SN size) because of increasing data rate, decreasing data rate, a MeNB not supporting a PDCP/RLC configuration configured by a SeNB, or the SeNB not supporting a PDCP/RLC configuration configured by a previous SeNB.  Examiner submits that the radio bearers respectively associated with the MeNB and the SeNB have different PDCP configurations as implied above.  Another example is given in Par. 0052 where the reconfiguration of the at least one of the RLC configuration, the PDCP configuration and the SPS configuration may include a change of at least one of a PDCP timer value, a PDCP SN size, a RLC timer value, a counter value, a RLC LI size, a RLC SN size, a SPS C-RNTI, and a SPS interval.).
In view of the above, having the system of Wu 003, then given the well-established teaching of Wu, it would have been obvious before the effective filing date of the claimed .

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 15 share the same limitation “transmitting the first RB configuration comprising the PDCP configuration to the second BS in a second handover preparation procedure for the second communication device and not transmitting the second RB configuration in the handover preparation procedure for the second communication device” which is not anticipated nor rendered obvious by the prior art reference applied in this rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150109927 A1 - relate to wireless communications and, more particularly, to techniques for routing data bearers of a user equipment (UE) while the UE is handing over or associating to a base station (BS) of a first radio access technology (RAT) while being served by a BS of a second RAT.
US 8566455 B1 – relates to establishing connectivity between a mobile node and a plurality of packet data networks.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413